DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants remarks received 9/3/2021 are acknowledged.  No claims are amended, canceled or withdrawn; claims 3-5 are pending and have been examined on the merits.

Claim Objections
The objection to claims 3-5, as set forth at p. 2 of the previous Office Action is withdrawn in view of Applicant’s persuasive argument (Remarks, p. 2) that a complete listing of the claims is not required when no claim has been amended, canceled or added.

Claim Rejections - 35 USC § 112
The rejection of claims 3-5 under 35 U.S.C. § 112(a), as set forth at pp. 3-5 of the previous Office Action is withdrawn in view of Applicant’s persuasive argument (Remarks, pp. 3-4) that the disclosure complies with the enablement requirement in view of the specification’s disclosure of the deposit information for Lactobacillus paracasei strain WON0604 (p. 13) in conjunction with the Statement provided by Applicant on 4/22/2020. Based upon a reexamination of the claims, claims 3-5 are now rejected for scope of enablement, under 35 U.S.C. 112(a).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for promoting polyamine production, promoting energy metabolism and reducing neutral fat in mammals by the oral administration of 1 x 109 CFU of Lactobacillus paracasei WON0604 daily, does not reasonably provide enablement for the full scope of the Lactobacillus paracasei WON0604 cell, encompass administration by any route (such as intravenously or intracranially) and encompass administration to any subject including non-mammalian subjects.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are broadly drawn to administration of a composition comprising any amount of Lactobacillus paracasei WON0604, by any route of administration to any subject which encompasses administration of a single Lactobacillus paracasei WON0604 microbe, intracranial administration or administration wherein the subject is an insect.  Although the level of one of ordinary skill in the physiological arts is usually high, the documented unpredictable nature of the physiological arts (see MPEP 2164.03) and the absence of prior art specifically reciting the claimed WON0604 strain would lead a person of ordinary skill in the art at the time of filing to require direction and/or working examples provided by the inventor to practice the claimed invention.
9 CFU of Lactobacillus paracasei WON0604 to mice.  No working examples of the method with any other route of administration is given nor is any guidance provided for administration by other than the oral route.  No working examples or guidance is given for administration to non-mammalian subjects, nor is the administration of any other composition other than compositions comprising 1 x 109 CFU of Lactobacillus paracasei WON0604 shown to be effective, nor is any administration schedule other than the daily administration for 28 days shown to be effective at promoting polyamine production, promoting energy metabolism and reducing neutral fat.  Thus, the disclosure does not enable a person of ordinary skill in the art to practice the method for the full scope of the claimed methods; hence, claims 3-5 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamada, JP2009102270 (the Google English translation is supplied as cite N on attached PTO-892, the cites in the rejection below refer to this translation; JP2009102270 is also Foreign Patent document cite 5, IDS, 3/14/2018; herein “Yamada”).
Yamada teaches methods of reducing neutral fat comprising the oral administration of Lactobacillus paracasei strains to a mammalian subject in need thereof (Abst.; pdf p. 2, ¶4 (oral administration); p. 7, Example 2 (serum neutral fat decreased to about 60% of control after 3 hours after oral administration of Lactobacillus paracasei KW3110)).  Yamada teaches that Lactobacillus paracasei strains L. paracasei KW3110 (also known as L. casei L14 and is deposited as FERM BP-08634), L. paracasei KW3925 (also known as L. paracasei NRIC1917) and L. paracasei KW3926 (also known as L. paracasei JCM8132) all each exhibit the neutral fat reducing activity when orally administered in compositions to mammals (p. 2, ¶4, 6) anticipating claim 5.
It would appear that all or at least one of Yamada’s Lactobacillus paracasei strains (i.e. Lactobacillus paracasei KW3110, Lactobacillus paracasei KW3925 and/or Lactobacillus paracasei KW3926) is/are Lactobacillus paracasei strain WON0604 recited in claims 3-5 because they are all Lactobacillus paracasei strains which reduce neutral fat in mammals when orally administered to the subject.  NOTE: The claims are Lactobacillus paracasei strains taught by Yamada (i.e. Lactobacillus paracasei KW3110, Lactobacillus paracasei KW3925 and/or Lactobacillus paracasei KW3926) are the claimed Lactobacillus paracasei strain deposited as FERM BP-11468 then the disclosure of Yamada anticipates the claimed invention regardless of whether Yamada calls the strains KW3110, KW3925 and/or KW3926 or any other designation and regardless of whether Yamada recognizes that the cells have been deposited as FERM BP-11468 (an impossibility because Yamada was published ~3 years before Lactobacillus paracasei strain WON0604 was deposited as FERM BP-11468).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Lactobacillus paracasei strains disclosed by Yamada are genetically separate strains from the Lactobacillus paracasei strain recited in the claims.  This is most often accomplished by showing that the 16S rRNA gene sequence or other sequences are dissimilar between the strains.  Additionally, biochemical tests, such as carbon utilization assays, can be used to discriminate between the claimed microorganism and the prior art microorganisms, as Applicant previously did by showing that the prior art strains Lactobacillus paracasei ST11 and Lactobacillus paracasei F19 can utilize inulin whereas the claimed strain cannot.
Regarding claims 3-4, Yamada teaches that the method comprises the daily oral administration of 109 – 1011 CFU of the Lactobacillus paracasei strains to a mammalian subject in need thereof (p. 7, Example 2; p. 6, ¶1) which would inherently promote polyamine production and energy metabolism regardless of whether Yamada tested for or was aware of the polyamine production promoting activity or energy metabolism promoting activity of the method because Yamada teaches a methodologically identical process with Lactobacillus paracasei strains which appear to be the claimed Lactobacillus paracasei strain.  Thus, Yamada anticipates claims 3-4.
i.e. reducing neutral fat in a subject when daily orally administered at 109 – 1011 CFU per mouse). Thus, the claimed methods would have been obvious to those skilled in the art within the meaning of USC 103; therefore, claims 3-5 are prima facie obvious over the disclosure of Yamada.

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Naito et al., 2011 (cite U, attached PTO-892; herein “Naito”) in light of “ATCC Catalogue” (NPL cite 29, IDS, 3/14/2018).
Naito teaches methods of improving insulin resistance and reducing metabolic syndrome, i.e. promoting energy metabolism, in subjects in need thereof (diabetes model mice) by the oral administration of compositions comprising Lactobacillus casei strain Shirota (YIT 9029) (Abst.; p. 650, “Introduction”, ¶1) anticipating claim 4.  Naito teaches that the method reduces neutral fat in the subject (p. 653, ¶2; Fig. 3) anticipating claim 5.
It would appear that Naito’s Lactobacillus casei strain Shirota (YIT 9029) is Lactobacillus paracasei strain WON0604 recited in claims 3-5 because Naito’s Lactobacillus strain promotes energy metabolism and reduces neutral fat in mammals when orally administered to the subject.  NOTE: The claims are drawn to a method of administering the microorganism called WON0604 and deposited as FERM BP-11468 not to the deposit itself or the label.  If the Lactobacillus strain taught by Naito (i.e. Lactobacillus casei strain Shirota (YIT 9029)) is the claimed Lactobacillus paracasei strain deposited as FERM BP-11468 then the disclosure of Naito anticipates the claimed invention regardless of whether Naito calls the Lactobacillus strain Lactobacillus casei strain Shirota or any other designation and regardless of whether Naito recognizes that the cells have been deposited as FERM BP-11468 (an impossibility because Naito was published before Lactobacillus paracasei strain WON0604 was deposited as FERM BP-11468).
The ATCC Catalogue is cited to show that L. casei and L. paracasei have been subjected to many reclassifications and do not appear to be readily distinguishable. This is evidenced by original deposits having made as L. casei and subsequently being reclassified as L. paracasei.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Lactobacillus strain disclosed by Naito is genetically separate from the Lactobacillus paracasei strain recited in the claims.  This is most often accomplished by showing that the 16S rRNA gene sequence or other sequences are dissimilar between the strains.  Additionally, biochemical tests, such as carbon utilization assays, can be used to discriminate between the claimed microorganism and the prior art microorganisms, as Applicant previously did by showing that the prior art strains Lactobacillus paracasei ST11 and Lactobacillus paracasei F19 can utilize inulin whereas the claimed strain cannot.
Regarding claim 3, Naito teaches that the method comprises the daily oral administration of compositions comprising 0.05% Lactobacillus casei strain Shirota to a mammalian subject in need thereof (pp. 651-2, “Mice and diet”) which would inherently Lactobacillus strain which appears to be the claimed Lactobacillus paracasei strain.  Thus, Naito anticipates claim 3.
In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method and microorganism-containing composition are likely to inherently possess the same characteristics of the claimed method and microorganism-containing-composition particularly in view of the similar characteristics which they have been shown to share (i.e. promoting energy metabolism and reducing neutral fat in a subject when daily orally administered the Lactobacillus strain). Thus, the claimed methods would have been obvious to those skilled in the art within the meaning of USC 103; therefore, claims 3-5 are prima facie obvious over the disclosure of Naito.

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuzaki et al., 1997 (NPL cite 28, IDS, 3/14/2018; herein “Matsuzaki”) in light of Kato et al., 1981 (cite V, attached PTO-892; herein “Kato”) and “ATCC Catalogue” (NPL cite 29, IDS, 3/14/2018).
Matsuzaki teaches methods of improving insulin resistance and reducing metabolic syndrome (by reducing blood glucose level, reducing plasma insulin level and increasing insulin binding potential), i.e. promoting energy metabolism, in subjects in Lactobacillus casei strain (Abst.; p. 358, “Animals”, “Preparation of Lactobacillus casei (LC)”, “Examination of diabetes”; pp. 359-60, spanning ¶; p. 362, “Insulin binding assay”; pp. 362-3, spanning ¶; Figs. 2 and 8; pp. 362-4, “Discussion”) anticipating claim 4.  Matsuzaki teaches that the method decreases body weight as compared to control diabetic mice (Abst.; pp. 359-60, spanning ¶; Fig. 3; pp. 362-3, spanning ¶) suggesting that the method reduces neutral fat in the subject.  Matsuzaki teaches that the L. casei strain is that described in Kato (p. 358, “Preparation of Lactobacillus casei (LC)”).  Kato is cited as evidence that the L. casei strain in Matsuzaki is L. casei strain YIT 9018 (Abst.).
It would appear that Matsuzaki’s Lactobacillus casei strain YIT 9018 is Lactobacillus paracasei strain WON0604 recited in claims 3-5 because Matsuzaki’s Lactobacillus strain promotes energy metabolism and reduces neutral fat in mammals when orally administered to the subject.  NOTE: The claims are drawn to a method of administering the microorganism called WON0604 and deposited as FERM BP-11468 not to the deposit itself or the label.  If the Lactobacillus strain taught by Matsuzaki (i.e. Lactobacillus casei strain YIT 9018) is the claimed Lactobacillus paracasei strain deposited as FERM BP-11468 then the disclosure of Matsuzaki anticipates the claimed invention regardless of whether Matsuzaki calls the Lactobacillus strain Lactobacillus casei strain YIT 9018 or any other designation and regardless of whether Matsuzaki recognizes that the cells have been deposited as FERM BP-11468 (an impossibility because Matsuzaki was published in 1997 and the Lactobacillus paracasei strain WON0604 was deposited as FERM BP-11468 in 2012).
L. casei and L. paracasei have been subjected to many reclassifications and do not appear to be readily distinguishable. This is evidenced by original deposits having made as L. casei and subsequently being reclassified as L. paracasei.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Lactobacillus strain disclosed by Matsuzaki is genetically separate from the Lactobacillus paracasei strain recited in the claims.  This is most often accomplished by showing that the 16S rRNA gene sequence or other sequences are dissimilar between the strains.  Additionally, biochemical tests, such as carbon utilization assays, can be used to discriminate between the claimed microorganism and the prior art microorganisms, as Applicant previously did by showing that the prior art strains Lactobacillus paracasei ST11 and Lactobacillus paracasei F19 can utilize inulin whereas the claimed strain cannot.
Regarding claims 3 and 5, Matsuzaki teaches that the method comprises the oral administration of 2 mg of Lactobacillus casei strain YIT 9018 per mouse 5 times a week or daily oral administration of compositions comprising 0.05% Lactobacillus casei strain YIT 9018 to a mammalian subject in need thereof (p. 358, “Examination of diabetes”) which would inherently promote polyamine production and reduce neutral fat regardless of whether Matsuzaki tested for or was aware of the polyamine production promoting activity or neutral fat reducing activity of the method because Matsuzaki teaches a methodologically identical process with a Lactobacillus strain which appears to be the claimed Lactobacillus paracasei strain.  Thus, Matsuzaki anticipates claims 3 and 5.
In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method and microorganism-containing composition are likely to inherently possess the same characteristics of the claimed method and microorganism-containing-i.e. promoting energy metabolism and reducing neutral fat in a subject when daily orally administered the Lactobacillus strain). Thus, the claimed methods would have been obvious to those skilled in the art within the meaning of USC 103; therefore, claims 3-5 are prima facie obvious over the disclosure of Matsuzaki.

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 2-4 regarding the claim objection and rejection under 35 U.S.C. § 112(a) are moot as the objection and rejection have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651